Exhibit 10.2

 

Retention Bonus Agreement

 

This Retention Bonus Agreement (“Agreement”) is entered into and effective this
18 day of Oct., 2018, by and between Todd Young (“Mr. Young”) and Elanco US Inc.
(“Elanco”), an Indiana corporation having its principal offices in
Greenfield, Indiana.

 

RECITALS

 

1.     Mr. Young will be employed by Elanco beginning on or about November 1,
2018, as a Chief Financial Officer.

 

2.     Elanco has agreed to provide a one-time payment to Mr. Young in
accordance with the terms of this Agreement provided that Mr. Young works
actively for Elanco for at least three (3) continuous years from the date of
employment.

 

AGREEMENT

 

In consideration of the premises, the mutual covenants and agreements herein,
and each act performed and to be performed hereunder, Elanco and Mr. Young agree
as follows:

 

1.     Elanco agrees to make a one-time payment to Mr. Young equal to the
maximum principal sum of two hundred thousand dollars ($200,000) (the “Retention
Bonus”) less all applicable taxes. The Retention Bonus will be made to Mr. Young
no later than during his first month of employment.

 

2.     The parties agree to the following terms of repayment:

 

If Mr. Young completes thirty-six (36) continuous months of active employment at
Elanco, Mr. Young will have no repayment obligation of the Retention Bonus.
Except as described below, if Mr. Young ceases employment with Elanco for any
reason before completing the full thirty-six (36) continuous months of active
employment, Mr. Young will be obligated to repay a portion of the Retention
Bonus to Elanco as designated by the following schedule:

 

--------------------------------------------------------------------------------



 

Months Completed of
Active Employment

 

Repayment Amount
Owed to Elanco by Mr. Young

 

 

 

1-11

 

100% of the Retention Bonus

 

 

 

12-23

 

67% of the Retention Bonus

 

 

 

24-35

 

33% of the Retention Bonus

 

 

 

36 months or greater

 

0%

 

If Mr. Young ceases to be employed by Elanco before the full period described
above, then the remaining portion of the Retention Bonus described above
(“Unpaid Balance”) will be immediately due and payable, without notice, and
Mr. Young will pay to Elanco on the date he ceases to be employed by Elanco the
entire Unpaid Balance existing on that date. Notwithstanding the foregoing,
however, in the event that Mr. Young ceases to be employed by Elanco and, as a
result, becomes eligible for a severance payment under the Eli Lilly and Company
Change in Control Severance Pay Plan For Select Employees or in the event
Mr. Young is terminated involuntarily as a result of his failure to locate a
position following reallocation, medical reassignment or a plant closing or
reduction in workforce, as determined by Elanco, Mr. Young will have no further
repayment obligation.

 

3.     Mr. Young hereby promises to pay the Unpaid Balance in full on the date
it becomes due and payable under paragraph 2 above. If Mr. Young fails to pay
the Unpaid Balance in full when due (a “Default”), then from and after the due
date until the Unpaid Balance is paid in full, the Unpaid Balance will bear
interest, compounded annually, at a rate equal to two percent (2%) plus the
prime rate in effect on the stated due date at the Elements
Financial, Indianapolis, Indiana (“Default Interest”). Default Interest will be
due and payable as it accrues.

 

4.     If Mr. Young dies before he completes the 36 month period of active
employment described above, Mr. Young will have no repayment obligation.

 

5.     If Mr. Young becomes disabled, as determined by Elanco, before he
completes the full 36 month period of active employment described above, any
period of disability will be treated as active employment for purposes of
paragraph 2 above.

 

2

--------------------------------------------------------------------------------



 

6.     To the extent permitted by applicable law, Mr. Young agrees to pay all
costs of collection and enforcement of this Agreement, whether or not suit is
filed, including, but not limited to, reasonable attorneys’ fees, legal
expenses, and court costs.

 

7.     In the event Mr. Young’s employment with Elanco ceases and a Default has
occurred and remains uncured, Mr. Young hereby authorizes Elanco to deduct from
any wages or other compensation then or thereafter owed to Mr. Young, an amount
not to exceed the Unpaid Balance plus all Default Interest accrued through the
date the deduction is made to the maximum extent permitted by law. This payroll
deduction authorization may be revoked at any time by Mr. Young by a subsequent
writing delivered to the Manager of Employee Financial Services at Lilly.

 

8.     This Agreement is not an employment agreement.

 

9.     This Agreement will be governed by and construed in accordance with the
laws of the State of Indiana.

 

On Behalf of
Elanco US Inc.

 

 

By

 

 

 

 

 

 

 

 

/s/ David S. Kinard

 

10/15/18

David S. Kinard

 

Date

Executive Vice President

 

 

Human Resources and Corporate Affairs

 

 

 

 

 

 

 

 

/s/ Todd Young

 

10-18-18

Todd Young

 

Date

 

3

--------------------------------------------------------------------------------